                 Case 2:20-cv-01679-RAJ Document 9 Filed 12/07/20 Page 1 of 3




1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE
11   JAMES ENCINAS,
12                  Plaintiff,
                                                        Case No. 2:20-cv-01679-RAJ
13          v.
                                                        ORDER DENYING PLAINTIFF’S
14   UNIVERSITY OF WASHINGTON,                          APPLICATION FOR COURT-
                                                        APPOINTED COUNSEL
15
                    Defendant.
16
17
            This matter comes before the Court on Plaintiff’s Application for Court-Appointed
18
     Counsel. Dkt. # 6. For the reasons below, the Court DENIES the motion.
19
            Based on his complaint, Plaintiff James Encinas is suing Defendant University of
20
     Washington for racial discrimination. Dkt. # 5 at 4. Mr. Encinas is proceeding in forma
21
     pauperis, Dkt. # 4, and it appears that he has not yet served Defendant. Since filing his
22
     complaint, Mr. Encinas filed a motion to appoint counsel. Dkt. # 6. Defendant has not
23
     appeared in this matter, and the motion is unopposed.
24
            Generally, a person has no right to counsel in civil actions. See Storseth v.
25
     Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). However, a court may under
26
     “exceptional circumstances” appoint counsel for indigent civil litigants pursuant to 28
27
28   ORDER – 1
                Case 2:20-cv-01679-RAJ Document 9 Filed 12/07/20 Page 2 of 3




1    U.S.C. § 1915(e)(1). Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.
2    2004).
3             When determining whether “exceptional circumstances” exist, a court must
4    consider “the likelihood of success on the merits as well as the ability of the petitioner to
5    articulate his claims pro se in light of the complexity of the legal issues involved.”
6    Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). But neither of these considerations
7    is dispositive; they must instead be viewed together. Palmer v. Valdez, 560 F.3d 965,
8    970 (9th Cir. 2009). A plaintiff must plead facts showing that he has an insufficient grasp
9    of his case or the legal issue involved and has an inadequate ability to articulate the
10   factual basis of his claim. Agyeman, 390 F.3d at 1103. Although most parties would
11   benefit from representation by an attorney, that is not the standard for appointment of
12   counsel in a civil case. See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997),
13   overruled on other grounds, 154 F. 3d 952 (9th Cir. 1998) (finding that a pro se litigant
14   may be better served with the assistance of counsel is not the test). A plaintiff must show
15   exceptional circumstances.
16            Mr. Encinas has failed to show that his case presents “exceptional circumstances.”
17   First, this case is not complex. Mr. Encinas alleges that the University of Washington
18   retaliated against him and wrongfully terminated him because of his race in violation of
19   Title VII of the Civil Rights Act of 1964. Dkt. # 5 at 1, 3-4. Specifically, he alleges that
20   the University of Washington subjected him to unequal employment conditions, failed to
21   promote him, retaliated against him, and terminated him. Id. at 4. This is not to say that
22   these allegations are sufficiently pled, as that issue is not currently before the Court, but
23   rather to say that Mr. Encinas has demonstrated a basic ability to articulate his claims.
24   Second, Mr. Encinas has not shown any likelihood of success on the merits. His motion
25   simply says that “defendants admitted in writing they violated [his] rights.” Dkt. # 6 at 2.
26   This is a conclusory allegation, unsubstantiated by alleged facts or evidence. Thus, at
27   this stage, the Court has no reason to believe that Mr. Encinas will likely prevail on the
28   ORDER – 2
               Case 2:20-cv-01679-RAJ Document 9 Filed 12/07/20 Page 3 of 3




1    merits of his claim.
2           Because Mr. Encinas has failed to show “exceptional circumstances,” his
3    Application for Court-Appointed Counsel is DENIED. Dkt. # 6.
4
            DATED this 7th day of December, 2020.
5
6
7
                                                    A
                                                    The Honorable Richard A. Jones
8
                                                    United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
